Appeal, insofar as taken from that part of the Appellate Division order entered April 8, 1993, which confirmed respondent’s determination and dismissed the petition, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved, and insofar as taken from that part of the Appellate Division order entered April 8, 1993, which denied petitioners’ motion to add a respondent and amend the caption, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order appealed from does not finally determine the proceeding within the meaning of the Constitution.
Judge Levine taking no part.